Fourth Court of Appeals
                                San Antonio, Texas
                                      October 5, 2016

                                    No. 04-16-00515-CV

                       IN THE INTEREST OF W.T.H., A CHILD

                From the 81st Judicial District Court, Karnes County, Texas
                           Trial Court No. 15-06-00217-CVK
                      Honorable Russell H. Wilson, Judge Presiding

                                          ORDER

      This appeal is DISMISSED. Costs of this appeal are taxed against the appellant.

      It is so ORDERED on October 5, 2016.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of October, 2016.

                                              _____________________________
                                              Keith E. Hottle, Clerk